MEMORANDUM **
Ryan Nayanimpuna Lukita and his brother Rehyan Nandiwardhana Lukita, *571natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s finding that petitioners’ experience did not rise to the level of past persecution, see id. at 1016-18, and petitioners have not demonstrated any basis for past persecution under Hernandez-Ortiz v. Gonzales, 496 F.3d 1042, 1045-46 (9th Cir.2007). In addition, petitioners failed to demonstrate a well-founded fear of future persecution because, although they are members of a disfavored group, they did not demonstrate the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004). Substantial evidence further supports the agency’s well-founded fear finding because petitioners’ similarly situated parents continue to live in Indonesia without harm. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.